Winbokne, C. J.
In this State “the liability of the owner of animals for permitting them to escape upon public highways, in case they dio damage to travelers or others lawfully thereon, rests upon the question whether the keeper is guilty of negligence in permitting them to escape. In such case the same rule in regard to what is and what is not negligence obtains as ordinarily in other situations. It is the legal duty of a person having charge of the animals to exercise ordinary care and the foresight of a prudent person in keeping them in restraint.” Gardner v. Black, 217 N.C. 573, 9 S.E. 2d 10.
Indeed the measure of defendant’s duty as owner of the mule to prevent it from roaming on the highway is repeated in Shaw v. Joyce, 249 N.C. 415, 106 S.E. 2d 459, as applied in Gardner v. Black, supra. See also Lloyd v. Bowen, 170 N.C. 216, 86 S.E. 797, and Bethune v. Bridges, 228 N.C. 623, 46 S.E. 2d 711.
Applying these principles of law to the evidence as shown in the record on this appeal, taken in the light most favorable to plaintiffs, giving to them the benefit of reasonable inferences arising thereon, this Court is constrained to hold that the evidence is insufficient to make out a case for the jury. Hence the judgment from which this appeal is taken is ' '
Affirmed.